860 F.2d 1080
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alonzo NEAL, Plaintiff-Appellant,v.Dennis A. FRITZ, William P. Croley, Defendants-Appellees.
No. 88-5368.
United States Court of Appeals, Sixth Circuit.
Oct. 24, 1988.

Before KEITH, NATHANIEL R. JONES and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed this civil rights action pursuant to 42 U.S.C. Secs. 1983 & 1985 seeking monetary damages and the "suspension without pay" of a Kentucky Commonwealth Attorney and a Circuit Court Judge.  The district court dismissed the suit as frivolous under 28 U.S.C. Sec. 1915(d) and this appeal followed.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.


3
Upon consideration, we find the record supports the district court's conclusion that plaintiff can prove no set of facts which would entitle him to relief.  Both defendants acted in the scope of their authority in first procuring then acting on the assault indictment against plaintiff.  They are therefore, as noted by the district court, immune from a monetary damages award in federal court.  In addition, plaintiff's complaint lacks any indication that defendants' actions were improperly motivated by racial or other improper class-based animus.


4
For these reasons, and for those set forth in the district court's memorandum of March 11, 1988, all pending motions are denied and the judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.